Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.
 Reasons for Allowance
The present claims are allowable over the “closest” prior art Yoshimoto et al. (US 2017/0158807 A1) and Jang et al. (US 2008/0242795).
Yoshimoto discloses an epoxy resin composition comprising a polyfunctional biphenyl type epoxy resin which includes a mesogen (Abstract; para 0011), aluminum oxide (para 0067, line 3) which according to the specification of the present invention is suitable as the thermally conductive filler having a thermal conductivity of 30 W/(m·K) or more (para 0045 of present specification), and a phosphorous-based flame retardant (para 0053, lines 1-2).
However, Yoshimoto does not disclose the phosphorous-containing flame retardant being a phosphorous atom-containing polymer compound formed by polymerizing or copolymerizing only monomers represented by claimed general formula (2) or only monomers represented by claimed general formulae (1) and (2).
Jang ‘795 discloses a thermoplastic resin composition comprising a flameproof copolymer (Abstract) and phenolepoxy novolak resin (para 0037, line 8), wherein the flameproof copolymer comprises repeating units of a vinyl- containing phosphorous monomer.
However, Jang ‘795 does not disclose a phosphorous atom-containing polymer compound formed by polymerizing or copolymerizing only monomers represented by claimed general formula (2) or only monomers represented by claimed general formulae (1) and (2). 
Thus, it is clear that Yoshimoto and Jang ‘795 either alone or in combination do not disclose or suggest the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY M MILLER/
Examiner, Art Unit 1787       

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787